UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 December 10, 2012 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Novo Nordisk A/S – Share repurchase programme Bagsværd, Denmark, 10 December 2012 On 9 November 2012 Novo Nordisk initiated a share repurchase programme in accordance with the provisions of the European Commission’s regulation no 2273/2003 of 22 December 2003, also referred to as the Safe Harbour rules. Under the programme Novo Nordisk will repurchase B shares for an amount up to DKK 1.5 billion in the period from 9 November 2012 to 29 January 2013. Since the announcement as of 3 December 2012, the following transactions have been made under the programme: Number of shares Average purchase price Transaction value, DKK Accumulated, last announcement 3 December 2012 14,797 917.69 13,579,080 4 December 2012 15,000 921.95 13,829,261 5 December 2012 15,000 920.85 13,812,794 6 December 2012 15,000 923.41 13,851,080 7 December 2012 15,000 924.22 13,863,302 Accumulated under the programme Transactions related to Novo Nordisk’s incentive programmes have resulted in a net sale by Novo Nordisk of 160,000 B shares in the period from 3 December 2012 to 7 December 2012. The shares in these transactions were not part of the Safe Harbour repurchase programme. Novo Nordisk A/S Novo Allé Telephone: Internet: Investor Relations 2880 Bagsværd +45 4444 8888 www.novonordisk.com Denmark Telefax: CVR no: +45 4444 2314 24 25 67 90   Company announcement No 81 / 2012 Page 2 of 2 With the transactions stated above, Novo Nordisk owns a total of 17,202,518 treasury shares, corresponding to 3.1% of the share capital. The total amount of shares in the company is 560,000,000 including treasury shares. Novo Nordisk expects to repurchase B shares worth DKK 12.0 billion during a 12 month period beginning 2 February 2012. As of 7 December 2012, Novo Nordisk has repurchased a total of 12,843,159 B shares equal to a transaction value of DKK 10,801,484,156. Novo Nordisk is a global healthcare company with 89 years of innovation and leadership in diabetes care. The company also has leading positions within haemophilia care, growth hormone therapy and hormone replacement therapy. Headquartered in Denmark, Novo Nordisk employs approximately 33,900 employees in 75 countries, and markets its products in more than 190 countries. Novo Nordisk’s B shares are listed on NASDAQ OMX Copenhagen (Novo-B). Its ADRs are listed on the New York Stock Exchange (NVO). For more information, visit novonordisk.com. Further information Media: Anne Margrethe Hauge +45 4442 3450 amhg@novonordisk.com Ken Inchausti (US) +1 kiau@novonordisk.com Investors: Kasper Roseeuw Poulsen +45 4442 4303 krop@novonordisk.com Frank Daniel Mersebach +45 4442 0604 fdni@novonordisk.com Lars Borup Jacobsen +45 3075 3479 lbpj@novonordisk.com Jannick Lindegaard (US) +1 jlis@novonordisk.com Novo Nordisk A/S Novo Allé Telephone: Internet: Investor Relations 2880 Bagsværd +45 4444 8888 www.novonordisk.com Denmark Telefax: CVR no: +45 4444 2314 24 25 67 90   Company announcement No 81 / 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf of the undersigned, thereunto duly authorized. Date: December 10, 2012 NOVO NORDISK A/S Lars Rebien Sørensen, President and Chief Executive Officer
